DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 December 2021 has been entered. Claims 1, 4, 9, 11, 14, 18, 20, and 22 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 7 December 2021, with respect to U.S.C. 112(a) rejection have been fully considered and are persuasive.  The U.S.C. 112(a) rejection of claims 1, 3-11, and 13-22 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 7 December 2021, with respect to the rejection(s) of claim(s) 1, 11, and 20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li in view of Hall (U.S. Patent Publication 2010/0180192). The new rejection is detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 11, 13, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Publication 2014/0379800), hereinafter Li, in view of Hall (U.S. Patent Publication 2010/0180192), hereinafter Hall.
Regarding claim 1, Li shows
An electronic device, comprising: (Fig. 1, 130-B; i.e. family device B)
a processor; (Fig. 1, 131)
a memory coupled to the processor; and (Fig. 1, 132)
a program stored in the memory which, when executed by the processor, causes the electronic device to: ([0180])
receive, by a browser application, a webpage content (i.e. web page with different versions of the family application for different operating systems) corresponding to a webpage address, (i.e. An internet protocol webpage inherently corresponds to a webpage address.)  wherein the webpage content includes a first download address for downloading a first and a second download address for downloading a second installation package of the application, wherein the first download address corresponds to a first system type, wherein the second download address corresponds to a second system type, wherein the first installation package is different from the second installation package, and wherein the first system type is different from the second system type, ([0075]; [0038], lines 35-43; i.e. 
jump, by the browser application, to the first download address to download the application. ([0075]; i.e. Whether the user selects the appropriate version or the web page selects the version automatically the web page code being run by the browser will jump to the address of the application appropriate for the client device operating system to download the application.)
However, Li fails to show
receive, by a browser application, a webpage content corresponding to a webpage address, and comprising a script for acquiring a system type of the electronic device 
load, by the browser application, the script to acquire the system type of the electronic device; 
acquire, in response to loading the script, the first system type of the electronic device 
Hall shows
receive, by a browser application, (i.e. web browser) a webpage content corresponding to a webpage address, and comprising a script for acquiring (i.e. collect) a system type ([0015]; [0038]; i.e. characteristic of client device such as platform) of the electronic device ([0036]; [0037]; [0038], lines 1-3)
load, by the browser application, the script to acquire the system type of the electronic device; ([0038], lines 1-3; i.e. The web browser runs the script in the web page, thereby loading the script.)
acquire, in response to loading the script, the first system type of the electronic device ([0038], lines 1-3)
Hall and Li are considered analogous art because they involve web pages that determine system types of a client device. Li shows that a web page may automatically detect a proper of version of an application for downloading to the client device. Hall shows that the web page may determine a proper version by including a script that acquires the system type of the client device. Therefore, it would have 

Regarding claim 3, Li in view of Hall shows all of the features with respect to claim 1 as outlined above.  Li in view of Hall further shows
The electronic device of claim 1, wherein the script is a JavaScript. (Hall: [0037], lines 18-20)

Regarding claim 6, Li in view of Hall shows all of the features with respect to claim 1 as outlined above.  Li in view of Hall further shows
The electronic device of claim 1, wherein the script is preset in the webpage content. (Hall: [0037], lines 15-18; [0034], lines 10-13; i.e. The web page section includes the script, thereby being preset in the web.)

Regarding claim 8, Li in view of Hall shows all of the features with respect to claim 1 as outlined above.  Li in view of Hall further shows 
The electronic device of claim 1, wherein the first installation package is available in an application store. (Li: [0038], lines 35-43)


The electronic device of claim 1, wherein the application is an entertaining application. (Li: [0038], lines 11-17 and 35-43; i.e. The family application provides entertainment by allowing friends and family to share digital information.)

Regarding claim 11, this method claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.
 
Regarding claim 13, this method claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 17, this method claim comprises limitations substantially the same as those detailed in claim 8 above and is accordingly rejected on the same basis.

Regarding claim 19, this method claim comprises limitations substantially the same as those detailed in claim 10 above and is accordingly rejected on the same basis.

Regarding claim 20, this method claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 21, this medium claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Claims 4, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hall in view of “The Ultimate JavaScript Client Sniffer: Determining Browser Vendor, Version, and Operating System with JavaScript” (https://web.archive.org/web/20130917140550/https://hea-222.harvard.edu/~fine/CFA/browser_type.html, September 17, 2013, retrieved March 13, 2020), hereinafter ClientSniffer.
Regarding claim 4, Li in view of Hall shows all of the features with respect to claim 3 as outlined above.  However, Li in view of Hall fails to show
The electronic device of claim 3, wherein the program, when executed by the processor, causes the electronic device to provide an interface in the browser application to acquire the system type.
ClientSniffer shows
provide an interface (i.e. browser information property navigator.userAgent) in the browser application to acquire the system type. (Pages 2-3; i.e. The browser application provides a property of navigator.userAgent in order to acquire the OS platform using the JavaScript code.)
ClientSniffer and Li in view of Hall are considered analogous art because they involve JavaScript code run in a browser to acquire device characteristics.  Hall shows using JavaScript to acquire a characteristic of the device.  ClientSniffer shows a characteristic such as the OS being acquired using properties of the browser application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Hall to incorporate the teachings of ClientSniffer wherein provide an interface in the browser application to acquire the system type.  Doing so provides the JavaScript code necessary to acquire the operating system of the device. 

Regarding claim 14, this method claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 22, this medium claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hall in view of ClientSniffer as applied above, and further in view of Birk Olsen et al. (U.S. Patent Publication 2007/0106984), hereinafter Birk Olsen.
Regarding claim 5, Li in view of Hall in view of ClientSniffer shows all of the features with respect to claim 4 as outlined above.  However, Li in view of Hall in view of ClientSniffer fails to show
The electronic device of claim 4, wherein the program, when executed by the processor, causes the electronic device to: 
determine that the application is already installed in the electronic device after the application has been downloaded; and 
cause a notification message indicating that the application has already been installed to be displayed.
Birk Olsen shows
determine that the application is already installed in the electronic device after the application has been downloaded; and ([0002]; [0015], lines 12-19; [0020], lines 1-11; i.e. The application suite installer determines whether an application is already installed in the computer system.  The application would have to have been downloaded prior to being installed.  Therefore, the determination is made after downloading the application.) 
cause a notification message indicating that the application has already been installed to be displayed. ([0020], lines 12-19; i.e. The grayed out application in the displayed list is a notification that the application has already been installed.)


Regarding claim 15, this method claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hall as applied above, and further in view of Cohen et al. (U.S. Patent Publication 2014/0172911), hereinafter Cohen.
Regarding claim 7, Li in view of Hall shows all of the features with respect to claim 1 as outlined above.  However, Li in view of Hall fails to show
The electronic device of claim 1, wherein the program, when executed by the processor, causes the electronic device to
display a download webpage corresponding to the first download address, wherein the download webpage comprises an icon and a description of the application. 

display a download webpage (i.e. descriptive information of the native application) corresponding to the first download address, (i.e. alert link within website) ([0050]; [0053]; [0054]; [0030], lines 1-16; Fig. 1A, 116/118) wherein the download webpage comprises an icon and a description of the application. ([0031])
Cohen and Li in view of Hall are considered analogous art because they involve downloading of applications.  Li shows that a particular version of an application may be selected from a web page.  Cohen shows that the selection may direct the client to a web page with more information about the application and a selectable option to download and install the application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Hall to incorporate the teachings of Cohen wherein display a download webpage corresponding to the first download address, wherein the download webpage comprises an icon and a description of the application.  Doing so provides an improved user experience to web applications. (Cohen: [0023-0024])

Regarding claim 16, this method claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hall as applied above, and further in view of Vilinskis et al. (U.S. Patent Publication 2016/0057989), hereinafter Vilinskis.
Regarding claim 9, Li in view of Hall shows all of the features with respect to claim 1 as outlined above.  However, Li in view of Hall fails to show  
The electronic device of claim 8, wherein a provider of the application store is same as a provider of the first operating system. 
Vilinskis shows
wherein a provider (i.e. Apple) of the application store (i.e. AppleAppStore) is same as a provider of the first operating system. (i.e. iOS) ([0070])
Vilinskis and Li in view of Hall are considered analogous art because they involve downloading applications.  Li shows that a client may select between different versions of an application that are provided by different application stores. Vilinskis shows that the providers of the application stores are the same as the providers of the operating systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Hall to incorporate the teachings of Vilinskis wherein a provider of the application store is same as a provider of the first operating system.  Doing so provides that the client is provided an application that works appropriately on the device.

Regarding claim 18, this method claim comprises limitations substantially the same as those detailed in claim 9 above and is accordingly rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451